Citation Nr: 1401480	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-22 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a right great toe fracture.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of a head injury.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION


The Veteran had active service from August 1978 to July 1982.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

The Veteran provided testimony at a June 2013 hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The issue of an increased initial rating for residuals of a head injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence is at least in equipoise regarding whether the Veteran has a right great toe disability which is a residual of his in-service right great toe fracture.


CONCLUSION OF LAW

A right great toe disability was incurred in active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for service connection.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2013) or 38 C.F.R. § 3.159 (2013).

Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

More generally speaking, service connection requires that there be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

The Veteran claims service connection for a right great toe disability.  Specifically, he claims that he has residuals from his great right toe fracture in-service.

The Veteran's service treatment records indicate that he fractured his right great toe in October 1980.

The Veteran has reported a continuity of symptomatology, and, he is both competent and credible in this case.  

The Veteran was afforded a VA examination in September 2009.  The examiner indicated that the Veteran's right great toe was fractured during active service when a howitzer shell was dropped on his foot.  The course since onset was noted as progressively worse.  X-rays indicated a deformity of the distal phalanx of the great toe from an old healed fracture.  The diagnosis or etiology was indicated as old fracture right big toe.  The examiner indicated there is no nexus between the current right toe condition and the in-service injury as there was no evidence of continuous complaints or treatment since the original injury.

Based on the above, the evidence of record demonstrates in-service treatment, and further demonstrates a current diagnosis of a right toe disability, with continuous symptoms contended by the Veteran.  For these reasons, an allowance is in order here.  In so finding, the Board acknowledges the September 2009 VA examiner's opinion in which it was concluded that the current right big toe condition was not causally related to active service.  

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Importantly, the September 2009 VA examiner did not account for the Veteran's reported continuity of symptoms.  

Bearing in mind the benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)(West 2002)), the Board finds that the positive and negative evidence in this claim is in equipoise with respect to the claim for service connection for a right great toe disability and thus service connection is warranted.


ORDER

Entitlement to service connection for residuals of a right great toe fracture is granted.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Board notes that the Veteran indicated during his hearing testimony that the residuals of his traumatic brain injury (TBI) had worsened since his May 2011 VA examination.  The Veteran is entitled to a new VA examination when there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).  The Veteran's most recent VA examination was conducted in May 2011, and the evidence indicates that his disability has worsened in severity.  See Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (the Veteran is competent to provide an opinion that his disability has worsened).  Therefore, a remand of this case to afford the Veteran a VA examination to determine the current degree of severity of his TBI is required.  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following action(s):

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing medical records from the West Palm Beach VA Medical System.

2.  Then, afford the Veteran an examination or examinations by an examiner or examiners with appropriate expertise to determine the current severity of the Veteran's service-connected disability on appeal.  The claims folder must be made available to and reviewed by the examiner(s).  Any indicated studies should be performed.  The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner(s).

3.  Then, the RO or the AMC should readjudicate the claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

No action is required of the Veteran until otherwise notified, but the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).







______________________________________________
JAMES A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


